The jury found a verdict for two dollars damages, upon which finding, the Court adjudged that the plaintiff recover two dollars damages and the further sum of two dollars for costs, from which judgment they prayed and obtained an appeal to this Court. *Page 28 
The only question in the case is, whether the plaintiff is entitled to recover full costs. It is contended that he is not, by force of the 78th section of the 31st chapter of the Revised Code, which enacts that, "In actions on the case for slanderous words, and in actions of assault and battery, if the jury upon the trial of the issue, or enquiry of damages, do assess the same under four dollars, the plaintiff shall recover only as much costs as damages."
It is true that the action is in form trespass vi et armis for assaulting and beating the plaintiff's slave, and may therefore be, in some sense, called an action for assault and battery, but as it is brought for an injury to the slave, as property, it is not the action which is technically known as the action for assault and battery. It was trivial actions of that kind, that is for assaulting and beating the plaintiff himself, as well as trifling actions on the case for slanderous words, which the statute intended to discourage. Actions of trespass for injury to slaves still stand upon the same footing with those for injuries to any other personal chattels of the plaintiff.
The judgment for costs is reversed, and this Court proceeding to render such judgment as ought to have been rendered in the Superior Court, gives judgment in favor of the plaintiff for the amount of his recovery and also for full costs.
The judgment of the Superior Court, being in part reversed, the plaintiff is also entitled to a judgment for the costs of this Court.
PER CURIAM,                                          Judgment reversed. *Page 29